Cite as 2014 Ark. 334

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-314
                                                   Opinion Delivered July 31, 2014


KEDRICK TREVON DARROUGH, SR.                       APPELLEE’S MOTION TO DISMISS
                   APPELLANT                       APPEAL, OR ALTERNATIVELY,
                                                   MOTION TO STAY BRIEF TIME
V.                                                 [DREW COUNTY CIRCUIT COURT,
                                                   NO. 22CR-05-66]
STATE OF ARKANSAS
                                 APPELLEE          HONORABLE ROBERT BYNUM
                                                   GIBSON, JR., JUDGE

                                                   MOTION TO DISMISS APPEAL
                                                   GRANTED.

                                        PER CURIAM

       In 2006, appellant Kedrick Trevon Darrough, Sr., was found guilty by a jury in the Drew

County Circuit Court of possession of cocaine with intent to deliver and possession of marijuana

with intent to deliver. Under an enhancement for a subsequent controlled-substance conviction,

he was sentenced to 840 months’ and 240 months’ imprisonment to be served consecutively.

The Arkansas Court of Appeals affirmed. Darrough v. State, CR-07-223 (Ark. App. Oct. 24, 2007)

(original docket no. CACR 07-223). He then timely filed in the trial court a verified pro se

petition pursuant to Arkansas Rule of Criminal Procedure 37.1 (2006). The trial court denied

the petition, and this court affirmed. Darrough v. State, CR-08-357 (Oct. 23, 2008) (unpublished

per curiam).

       On February 24, 2014, appellant, who is incarcerated at a prison facility in Lee County,

filed in the Drew County Circuit Court a pro se petition for writ of habeas corpus pursuant to

Act 1780 of 2001, as amended by Act 2250 of 2005 and codified at Arkansas Code Annotated

sections 16-112-201 to -208 (Repl. 2006). The trial court denied the petition, finding that it
                                       Cite as 2014 Ark. 334

contained no allegations that the judgment in appellant’s case imposed an illegal sentence or was

illegal on its face or that the trial court lacked jurisdiction in the case. Appellant timely lodged

an appeal in this court from the order, and the appellee now asks that the appeal be dismissed

on the ground that the habeas petition stated no ground for relief that would invest jurisdiction

in the trial court to consider it.

        The appellee’s motion is granted inasmuch as it is clear from the record that appellant

could not prevail on appeal. An appeal from an order that denied a petition for postconviction

relief, including an appeal from an order pertaining to a petition for writ of habeas corpus, will

not be permitted to go forward where it is clear that the appellant could not succeed on appeal.

See Fortier v. Hobbs, 2014 Ark. 209 (per curiam).

        In his petition, appellant first alleged that there was scientific evidence to demonstrate

that he was actually innocent of the offenses of which he was convicted, but he made no

statement as to the nature of the scientific evidence. He also alleged that his sentence was illegal

on the ground that it was not subject to enhancement because he was a first-time offender.

        Act 1780 of 2001, as amended by Act 2250 of 2005, in effect on the date that appellant

filed his petition, provides that a writ of habeas corpus can issue based on new scientific

evidence proving a person actually innocent of the offense for which he was convicted. Ark.

Code Ann. § 16-112-201; Ferrell v. State, 2014 Ark. 242 (per curiam); King v. State, 2013 Ark. 133

(per curiam). Here, appellant failed to state that there was any specific evidence to be tested.

For that reason, the petition was wholly without merit if considered pursuant to sections 16-112-

201 to -208.

                                                 2
                                      Cite as 2014 Ark. 334

       The appellee notes that the allegation in the petition that the sentence was illegal could

have been considered under Arkansas Code Annotated sections 16-112-101 to -123 (Repl. 2006).

Under sections 16-112-101 to -123, a petition for writ of habeas corpus can be filed on the

ground that a judgment of conviction is invalid on its face or that the trial court lacked

jurisdiction over the cause. Strong v. Hobbs, 2013 Ark. 376 (per curiam). If appellant intended

for his petition in which he alleged that the sentence imposed on him was illegal to be a petition

under that statute, his petition should have been filed in Lee County where he was in custody.

       Arkansas Code Annotated section 16-112-105 requires that certain procedural

requirements be met by a petitioner asking a court to issue a writ of habeas corpus, including the

requirement that the writ must be directed to the person in whose custody the prisoner is

detained. Ark. Code Ann. § 16-112-105(b)(1). Additionally, the writ should be issued by a court

that has personal jurisdiction over the defendant. Meraz v. State, 2013 Ark. 419 (per curiam);

Borum v. State, 2011 Ark. 415 (per curiam). Otherwise, although a court may have subject-matter

jurisdiction to issue the writ, a court does not have personal jurisdiction to issue and make

returnable a writ of habeas corpus when the petitioner is in another county. See, e.g., State Dep’t

of Pub. Welfare v. Lipe, 257 Ark. 1015, 521 S.W.2d 526 (1975); Johnson v. McClure, 228 Ark. 1081,

312 S.W.2d 347 (1958); State v. Ballard, 209 Ark. 397, 190 S.W.2d 522 (1945).

       In the present matter, appellant was incarcerated in Lee County when he filed his

petition, and the records of the Arkansas Department of Correction as of the date of this

opinion indicate that he remains in that county. As appellant was not in custody in Drew

County when he filed his petition there, the Drew County Circuit Court did not have personal

                                                3
                                      Cite as 2014 Ark. 334

jurisdiction to effect his relief from custody. See Mackey v. Lockhart, 307 Ark. 321, 819 S.W.2d
702 (1991). Therefore, if the habeas petition was intended to state a ground for relief under

sections 16-112-101 to -123, this appeal is also subject to dismissal on the basis that the habeas

petition was filed in the wrong court.

       Motion to dismiss appeal granted.

       Kedrick Trevon Darrough, Sr., pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                                4